San Francisco, California 04104

ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
1380 Montgomery Street, Suite 1206

351552.1

wo co ~ DA Ww S&S WwW WH

WN NN Ww N NHN NY N NN NN BS SY FP SF SF PF PP Ss SS
co aT A A B&B Bw HO K§ CO BO we AN DH FF YW PY YF ©

 

Case 2:19-cv-01191-JAM-CKD Document 6-1 Filed 11/18/19 Page 1of 4

DALE L. ALLEN, JR., State Bar No. 145279
dalien@aghwlaw.com

KEVIN P. ALLEN, State Bar No. 252290
kallen@aghwlaw.com

ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
180 Montgomery Street, Suite 1200

San Francisco, CA 94104

Telephone: (415) 697-2000

Facsimile: (415) 813-2045

 

Attorneys for Defendants

CITY OF VALLEJO, ANDREW BIDOU, GREG
NYHOFF, RYAN MCMAHON, MARK THOMPSON,
BRYAN GLICK, ANTHONY CANO, COLIN EATON,
and JORDON PATZER

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO COURTHOUSE

KORI MCCOY, individually and as Co- | Case No. 2:19-cv-001191-JAM-CKD
Successor-in-Interest to Decedent WILLIE

MCCOY: MARC MCCOY, individually | [PROPOSED] ORDER REGARDING

and as Co-Successor-in-Interest to DEFENDANTS’ MOTION TO DISMISS THE

Decedent WILLIE MCCOY; LOUIS COMPLAINT (F.R.C.P. 12(8)(6))
MCCOY, individually and as Co-
Successor-in-Interest to Decedent WILLIE} Hon. John A. Mendez
MCCOY; SHAWNMELL MITCHELL,
individually and as Co-Successor-in- Date: January 14, 2020
Interest to Decedent WILLIE MCCOY; Time: 1:30 p.m.

and MARQUITA MCCOY, individually | Ctrm: 6, 14th Floor
and as Co-Successor-in-Interest to
Decedent WILLIE MCCOY,

Plaintiffs,
Vv.

CITY OF VALLEJO, municipal
corporation, ANDREW BIDOU, in his
official capacity as Chief of Police for the
City of Vallejo; GREG NYHOFF, in his
official capacity as City Manager of the
City of Vallejo; RYAN MCMAHON,
individually and in his capacity as a City
of Vallejo Police Officer, MARK
THOMPSON, individually and in his
capacity as a City of Vallejo Police
Officer; BRYAN GLICK, individually
and in his capacity as a City of Vallejo
Police Officer, ANTHONY ROMERO-
CANO, individually and in his capacity as

 

 

 

- 1 [PR.] ORDER

2:19-CV-00

 

 
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP

gomery Street, Suite 1200

San Francisco, California 94104

180 Mont

3515521

io oo SN DA UW F&F W NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01191-JAM-CKD Document 6-1 Filed 11/18/19 Page 2 of 4

a City of Vallejo Police Officer; COLLIN
EATON, individually and in his capacity
as a City of Vallejo Police Officer;
JORDAN PATZER, individually and in
his capacity as a City of Vallejo Police
Officer and DOES 1-50, inclusive,

Defendants.

|

TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
The motion by City of Vallejo, Andrew Bidou, Greg Nyhoff, Ryan McMahon, Mark

 

Thompson, Bryan Glick, Anthony Cano, Colin Eaton, and Jordon Patzer(“Defendants”) to
dismiss the Complaint filed by plaintiffs Kori McCoy, Mare McCoy, Louis McCoy, Shawnmell
McCoy, and Marquita McCoy (“Plaintiffs”) came on regularly for hearing on that on January 14,
2020, at 1:30 p.m., in Courtroom 6 of the above-entitled Court, located on the 14th Floor at 501
“T” Street in Sacramento, California, 95814. Allen, Glaessner, Hazelwood & Werth appeared on
behalf of Defendants and the Law Offices of John L. Burris appeared on behalf of Plaintiffs.

Having considered the papers in regard to this motion, and after oral argument, the Court
hereby rules as follows:

1, Defendants’ Rule 12(b)(6) motion is GRANTED.

In light of the above rulings, Plaintiffs’ third cause of action for Monell liability is hereby
DISMISSED WITH PREJUDICE. The Court further DISMISSES WITH PREJUDICE
defendants Andrew Bidou and Greg Nyhoff.

IT IS SO ORDERED.

Dated:

 

HON. JOHN A. MENDEZ
U.S. DISTRICT JUDGE

 

2:19-CV-00

4 [PR.] ORDER |

 
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP

180 Montgomery Street, Sulte 1200
San Francisco, California 94104

351552.1

wo oO ~sa HD FA FSF WW NH

mw NB NMW NY NN NN ONS NY fF fF F SF YF FSB Ps Ss
BPS ® D&D B&B PHF SCH ON DH FF Ye Nn KF SF

 

Case 2:19-cv-01191-JAM-CKD Document 6-1 Filed 11/18/19 Page 3 of 4

PROOF OF SERVICE

Lam a resident of the State of California, over 18 years of age and not a party to the

within action. I am employed in the County of San Francisco; my business address is: 1

80

Montgomery Street, Suite 1200, San Francisco, CA 94104, On November 18, 2019, I served the
within: [PROPOSED] ORDER REGARDING DEFENDANTS’ MOTION TO DISMISS
THE COMPLAINT (F.R.C.P. 12(8)(6)) on all parties in this action, as addressed below, by

causing a true copy thereof to be distributed as follows:

SEE ATTACHED SERVICE LIST

By United States Mail: J enclosed the document in a sealed envelope or package addressed to
the persons at the addresses listed above and placed the envelope/package for collection and mailing,

following our ordinary business practices. I am readily familiar with this business’s practice for

collecting and processing documents for mailing. On the same day that the document is placed for
collection and mailing, it is deposited in the ordinary course of business with the United States Postal

Service, in a sealed envelope with postage fully prepaid. I am aware that on motion of the party

served,

service is presumed invalid if postal cancellation date or postage meter date is more than one day after

the date of deposit for mailing an affidavit.

1 am a resident or employed in the county where the mailing occurred, The envelope or package was

placed in the mail at San Francisco, California.

O = CUEBBy Fax Transmission: Based on an agreement of the parties to accept service by fax

transmission, I faxed the documents to the persons at the fax numbers listed above. No error was
reported by the fax machine that J used. A copy of the record of the fax transmission, which I printed

out, is attached.

Oo By Overnight Delivery ‘ Tenclosed the document(s) in an envelope or package provided by an
overnight delivery carrier and addressed to the persons listed above. I placed the envelope or package
for collection and overnight delivery at an office or a regularly utilized drop box of the overnight

delivery carrier.

O By Messenger Serv ice" Iserved the documents by placing them in an envelope or package
addressed to the persons at the addresses listed above and providing them to a professional messenger

service for service.

O  =By E-Mail or Electronic Transmission: Based on a court order or an agreement of the
parties to accept service by email or electronic transmission, I caused the documents to be sent to the

persons at the e-mail addresses listed above. I did not receive, within a reasonable time after the
transmission, any electronic message or other indication that the transmission was unsuccessful,

ES

(FEDERAL) | declare under the laws of the United States of America that I am

employed in the office of a member of the Bar of this court at whose direction the

service was made and that the foregoing is true and correct.

Executed on November 18, 2019, at San Francisco, California.

C. LAAT. — 7 _

 

Grant Wekesser

 

 

[PR.] ORDER |

2:19-CV-00
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
180 Montgomery Street, Suite 1200
San Francisco, California 94104

351552,1

wo co ~ DR wa fF WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01191-JAM-CKD Document 6-1 Filed 11/18/19 Page 4 of 4

John L. Burris

Melissa Catherine Nold

Adante Pointer

Law Offices of John L. Burris
Airport Corporate Center

7677 Oakport Street, Suite 1120
Oakland, CA 94621

SERVICE LIST

Attorneys for Plaintiffs

Telephone: (510) 839-5200

Facsimile: (510) 839-3883

E-Mail: John.Burris(@johnburrislaw.com

 

4 ~~ [PR.] ORDER |
2:19-CV-00

 
